
	
		II
		111th CONGRESS
		2d Session
		S. 3190
		IN THE SENATE OF THE UNITED STATES
		
			March 26 (legislative
			 day, March 25), 2010
			Ms. Landrieu (for
			 herself and Mr. Durbin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To reaffirm that the Small Business Reauthorization Act
		  of 1997 does not limit a contracting officer's discretion regarding whether to
		  make a contract available for award pursuant to any of the restricted
		  competition programs authorized by the Small Business Act.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Programs Parity Act of
			 2010.
		2.Small business
			 contracting programs paritySection 31(b)(2)(B) of the Small Business
			 Act (15 U.S.C. 657a(b)(2)(B)) is amended by striking shall and
			 inserting may.
		
